Citation Nr: 0532050	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
shell fragment wound of the left forearm, currently rated at 
10 percent. 

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. The RO increased the veteran's disability rating for 
residuals of the left forearm shell fragment wound from 
noncompensable to 10 percent in June 2003, effective from May 
2000. 

The RO had denied service connection for acne of the back in 
that decision also, but in December 2003, the veteran 
indicated that he wanted service connection for low back 
disability. In March 2004, the RO issued the veteran a 
statement of the case containing a decision denying service 
connection for low back disability both on a direct and 
secondary service connection basis. Service connection had 
previously been denied in May 1993 and March 2001, but only 
in consideration of direct service connection. The RO 
properly reopened the claim, since it addressed secondary 
service connection as well, and such had not previously been 
considered. Accordingly, the Board will review the claim de 
novo. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998). 

For all intents and purposes, an appeal of the denial of 
service connection for low back disability has been 
perfected, even though the normal sequence of events did not 
occur. The veteran was notified of the decision in March 
2004. In a March 2004 VA Form 9 having the effect of a notice 
of disagreement, he indicated that he disagreed with the 
decision and requested a hearing. A "supplemental" 
statement of the case was issued in August 2005, and in 
September 2005, in a hearing at the RO before the undersigned 
acting Veterans Law Judge of the Board, he presented 
testimony on his claim, satisfying substantive appeal 
requirements. 
FINDINGS OF FACT

1. No more than moderate injury to muscle group VII is shown 
from the veteran's left forearm shell fragment wound.

2. Low back disability was not manifest in service and is 
unrelated to service or to the veteran's service-connected 
left or right knee traumatic arthritis disabilities. 

3. Arthritis of the spine was not manifest within 1 year 
after service separation. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for residuals of shell fragment wound, left forearm, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5307 
(2005).

2. A low back disability was not incurred or aggravated in 
service, is not proximately due to or the result of the 
veteran's service-connected knee disabilities, and arthritis 
may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shell fragment wound

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities. 38 C.F.R. Part 4. 

According to service records, the veteran sustained a left 
forearm shrapnel wound as a battle casualty during the 
invasion of Panama in December 1989.  The veteran was 
transferred to Ft. Bragg where he had a total of 5 sick days 
in a row.  His service separation examination noted the 
shrapnel wound to the left forearm. 

The evidence shows that a small piece of shrapnel, about 2 mm 
in size, remains just under the skin surface in the medial 
left forearm. There is an 8mm in diameter nontender scar 
there as well.  The scar is about 4 inches from the elbow on 
the ulnar side.  About 3 inches from the elbow's antecubital 
fossa, and more radially, there is a scar which is about 5-6 
mm in diameter. It is described in one examination report as 
an exit wound.

The veteran was provided the provisions of 38 C.F.R. § 4.56 
and 38 C.F.R. § 4.73, Diagnostic Code 5307 in the statement 
of the case.

The veteran currently has a rating of 10 percent under 
Diagnostic Code 5307.  For a higher rating to be warranted 
under that code, a moderately severe muscle injury would have 
to be shown. There is no evidence of debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring. As for intermuscular scarring, a recent clinical 
finding is of no subcutaneous masses. There was not a 
prolonged period of hospitalization for treatment of the 
wound. There are no cardinal signs of muscle disability as 
defined by 38 C.F.R. § 4.55(c). In fact, the veteran's 
strength has been listed as 5/5 and he has stated that he is 
able to move his fingers and use his left hand well. His 
crampy-sharp pain to his muscle, which he reports he has 
while lifting heavy objects, is adequately compensated by the 
current 10 percent rating. So is his complaint of having pain 
in his fragment wound. The veteran indicated in November 2004 
that his pain quits as soon as he sets down any heavy object 
which causes the pain. Functional impairment is not 
consistent with more than a moderate injury to muscle group 
VII. See 38 C.F.R. §§ 4.40, 4.45 (2005).

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Pain on movement 
is a related consideration. 38 C.F.R. § 4.45. However, the 
functional loss due to pain, must be supported by adequate 
pathology. 38 C.F.R. § 4.40. Here, the veteran has no atrophy 
or other indications of pathology supportive of more than 
moderate injury, including due to pain. And on the contrary, 
the examiner in April 2003 stated that there were no overall 
functional limitations, that there were no elicited or 
reported complaints of weakness, fatigability, or 
incoordination, and that the veteran told him that about once 
a year, there was subjective tenderness at the site and 
pruritus. 

Another indication of a moderately severe muscle injury which 
is absent would be entrance and exit scars indicating the 
track of a missile through one or more muscle groups. 
38 C.F.R. § 4.56. One examination report has stated that 
there is an exit scar.  However, no reports show that a 
missile tracked through one or more muscle groups, and the 
April 2003 report states that the veteran had symmetrical 
muscle mass with no erythema, induration, or streaking 
overlying or surrounding the small hard-consistency density 
subcutaneously, and that the scars were superficial without 
any loss of subcutaneous tissue and or subcutaneous masses. 

Additionally, there are no indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compare to the sound side, which would be 
indicative of moderately severe injury; id; nor have 
comparative tests of strength and endurance demonstrated 
positive evidence of impairment. The April 2003 VA 
examination found that there was no loss of subcutaneous 
tissue, there were no complications, and there were no 
functional limitations. The examiner indicated that the 
veteran's motor strength was 5/5.  He and the August 2000 
examiner found that the veteran was well developed. 

In conclusion, no more than moderate muscle group VII injury 
is shown. Accordingly, a higher rating under Diagnostic Code 
5307 is not warranted.  Other codes are for consideration. 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc). No 
other muscle group injuries are shown, so the Board finds 
that no other Diagnostic Code under 38 C.F.R. § 4.73 is 
appropriate.

38 C.F.R. § 4.118 has been amended since the veteran filed 
his claim for an increased rating in May 2000, and both the 
old and new versions of the regulation are for consideration, 
with the more favorable being applied if both are applicable, 
from and after the effective date of the changes. However, 
under either the old or the new rating criteria, a separate 
compensable rating is not warranted under any of the 
applicable codes. The veteran has scars, but they do not 
measure 144 square inches or more in diameter, and they are 
superficial according to the April 2003 examination, so a 
separate compensable rating is not warranted under new 
Diagnostic Code 7802 (2005). That code would require 144 
square inches of superficial scarring for an additional 10 
percent rating. 

Additionally, the April 2003 examination states that the 8 mm 
and 5-6 mm scars were nontender on palpation. The veteran 
alleges wound pain and pain on picking up heavy objects.  The 
April 2003 VA examination report indicating that his scars 
were not tender on palpation is more probative.  Both old and 
new Diagnostic Code 7804 (2002, 2005) require scars which are 
superficial and painful, either on objective demonstration or 
on examination, for an additional 10 percent rating. 
Accordingly, a separate compensable rating under either 
version of Diagnostic Code 7804 is not warranted. 

Next, the scars and areas around the scars have been 
described by examiners. None of the evidence reports an 
unstable scar, which would be necessary for a separate 10 
percent rating under new Diagnostic Code 7803, or a poorly 
nourished, repeatedly ulcerating scar, which would be 
necessary for a separate 10 percent rating under the old 
Diagnostic Code 7803.  The examiner in April 2003 stated that 
the veteran has no petechia or ecchymosis.  The Board 
concludes that unstable, poorly nourished, or repeatedly 
ulcerating scars, which would warrant a separate compensable 
rating under either old or new Diagnostic Code 7803, are not 
present.

The Board has reviewed the rating schedule and finds that no 
other code is appropriate. See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).

Next, the April 2003 VA examination report states that the 
veteran is employed as a mail sorter. There is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization due to the disability at 
issue. This is the standard which must be met in order to 
refer the case for consideration of an extraschedular rating. 
38 C.F.R. § 3.321(b)(1). The RO has not considered referral 
for extraschedular consideration and Board sees no basis for 
further action in this regard.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991).

Low back disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service. 
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service. 38 U.S.C.A. §§ 1131, 1110, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

The evidence shows that the veteran's current low back 
disability was not manifest in service and that arthritis was 
not manifest within 1 year of service separation.  Service 
connection is in effect for right and left knee traumatic 
arthritis, and degenerative changes in the thoracolumbar 
spine are currently shown, via June 2003 private X-rays.  
However, there is no competent medical evidence showing a 
relationship between the veteran's low back disability and 
his service-connected knee disabilities. 

First, low back disease or injury is not manifest in service 
and is unrelated to service. No service medical records show 
it. The veteran claimed service connection at the time of his 
August 1992 separation examination, while he was still in 
service, reporting that his back had bothered him since his 
last jump.  However, the separation examiner found that the 
veteran's spine was normal. Additionally, X-rays of the 
lumbosacral spine were essentially within normal limits on VA 
examination in January 1993. He also was well appearing, well 
developed, in no acute distress, had a normal gait, and moved 
about the examining room, and undressed and dressed, and 
mounted and dismounted the examining table normally. In other 
words, it does not appear that a back disability was manifest 
in service or related to service, from this evidence. 

X-rays of the thoracic spine were normal in May 2001 and 
showed degenerative changes at the thoracolumbar junction in 
June 2003.

At his January 2004 VA examination, the veteran stated that 
he had had symptoms of low back pain in service, of a gradual 
onset, with no injury, and treated with Motrin.  However, the 
VA examiner in January 2004 reviewed his history, reviewed 
his claims folder, noted that he did not describe any 
specific back pain after his parachute jumps, and that he had 
had an injury to his back in 2003 after throwing a 40 to 50 
pound package, and missed about 2 days of work, and that he 
now has low back pain about 5 days a week. The veteran stated 
that he was unable to indicate when thoracic spine symptoms 
began.  

The examiner in January 2004 noted that an MRI in June 2003 
revealed disc bulge at L4-5 and opined that any impairment of 
the lumbar spine was not related to service. The 
preponderance of the evidence indicates that there was no low 
back disease or injury in service. None is shown in service, 
and no disease or injury was objectively shown in January 
1993 or until many years after service. The examiner in 
January 2004 considered the veteran's in-service history and 
noted that he did not relate any difficulties after any of 
the jumps and the examiner asked him about it several times. 
During his hearing, the veteran reported that he feels the 
trauma he suffered from multiple parachute jumps. However, as 
a layperson he does not possess the requisite training or 
expertise to provide a competent nexus opinion, and his 
testimony does not constitute competent nexus evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993). 

Even if the veteran did have an in-service injury to his 
back, the medical evidence indicates that it resolved. He was 
normal on service separation examination in August 1992 and 
on VA examination in January 1993, and while he claims a 
service connection, these records and the opinion of the VA 
examiner in January 2004, that any impairment of the lumbar 
spine is not related to service, is deemed more probative 
than his claim of continuity. The service separation 
examination, January 1993 VA examination, and January 2004 VA 
examination were prepared by trained health care providers 
who considered what he said and examined him. He was normal 
on service separation examination and in January 1993, and 
the VA examiner in January 2004 indicated that there was no 
nexus.

If the veteran is alleging that a back disease or injury was 
incurred or aggravated in combat, the provisions of 
38 U.S.C.A. § 1154(b) apply, but they do not assist in 
showing a nexus between what happened in combat and his 
current disability. Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996). 

On the matter of presumptive service connection under the 1-
year presumptive provisions for arthritis, the evidence shows 
that arthritis of the spine was not manifest within 1 year of 
service separation. The January 1993 VA examination and 
X-rays at that time were essentially within normal limits and 
arthritis was not first shown until many years after service. 
No competent medical evidence indicates that it was manifest 
to a degree of 10 percent within 1 year of separation.

On the question of secondary service connection, the veteran 
contends and has testified that his knee disabilities caused 
back disability. However, this is in the nature of a nexus 
opinion which he is not competent to render. His opinion has 
no probative value. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993). Additionally, there is no competent evidence of 
record opining that there is a nexus, and the November 2004 
VA examiner, who is competent on medical nexus matters, noted 
that the veteran was not particularly favoring either knee 
and opined that his knee disabilities did not cause or 
aggravate his spine condition. The examiner's opinion is 
competent negative nexus evidence. Therefore, the 
preponderance of the evidence is against secondary service 
connection. 
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA has satisfied its duty to notify.  In a June 2005 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claims, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the March 2004 statement of the 
case.

The Board acknowledges that, only after the June 2003 rating 
decision was promulgated did the AOJ provide explicit section 
5102(a) notice to the claimant. The Board finds that any 
defect with respect to the timing of the VCAA notice is 
harmless error. While the notice provided to the claimant was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain. In that regard, 
after the notice, the AOJ obtained an additional VA 
examination, in November 2004, and the veteran was afforded a 
hearing in September 2005. The timing-of-notice error was 
sufficiently remedied by the process carried out during the 
course of the claim and appeal so as to provide the claimant 
with a meaningful opportunity to participate effectively in 
the processing of the claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). The timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. A number of VA medical records and VA 
examinations have been obtained. The records satisfy 
38 C.F.R. § 3.326. The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duties to assist and notify have been satisfied, and 
appellate review is permitted without prejudice to the 
claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound of the left forearm 
is denied. 

Entitlement to service connection for low back disability is 
denied. 






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


